Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/28/2022 has been entered.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that use the word “means,” are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses “means for” that is coupled with functional language without reciting sufficient structure to perform the recited function.  Such claim limitation(s) is/are: “means for receiving” and “means for recovering” in claims 18.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph
 

Double Patenting
1.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1, 8, 15 and 18 is/are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of U.S. Patent No. U.S 11,128,340, claim 1 of U.S. Patent No. U.S 10,523,265 and claim 1 of U.S. Patent No. U.S 9,900,046.  Although the conflicting claims are not identical, they are not patentably distinct from each other because The following table shows mapping of how the claim of the instant application are made obvious by applicant and in views of what was known in the prior art at the time of invention. 
            This is a non-provisional obviousness-type double patenting rejection because the conflicting claim has been patented.

US Patent 11,128,340
Instant Application 17/409,289
Claim 1: 
A wireless communication unit comprising: 

a receiver configured to receive a composite signal, wherein the composite signal includes data, a code-division multiplexing (CDM) pilot sequence spread with a first channelization code, and a time-division multiplexing (TDM) pilot sequence including a cyclic prefix, wherein the TDM pilot sequence is spread with a 
second channelization code;  wherein the composite signal has a pre-defined 
portion of a time slot where the CDM pilot sequence is non-cyclic;  wherein the 
TDM pilot sequence is composed such that the composite signal has a cyclic structure within the pre-defined portion of the time slot;  wherein the cyclic prefix includes a portion of the composite signal;  and a processor, 
communicatively coupled to the receiver, configured to descramble the composite 
signal with a non-cyclic scrambling sequence, and configured to demodulate the composite signal to recover the data based on the TDM pilot sequence or the CDM pilot sequence. 

Claims 1, 8, 15  and 18:
A user equipment (UE) comprising:

a receiver; and
a processor; and
the receiver and the processor are configured to receive a signal in a time slot of a radio frame having a plurality of time slots, wherein:
the signal includes a first reference signal, a second reference signal and first data scrambled using a data scrambling sequence and second data scrambled using the data scrambling sequence, the first scrambled data and the second scrambled data being transmitted using a same frequency;
the first reference signal and the second reference signal are not scrambled using the data scrambling sequence;

the second reference signal having a code sequence being a non-zero power of two in length; and
the second reference signal is time multiplexed with the data; and
the receive and the processor are configured to recover the data of the received signal using the first or second reference signal.



US Patent 10,523,265  
Instant Application 17/409,289
Claim 1: 
A wireless communication unit comprising: 

a receiver configured to receive a composite signal, wherein the composite signal includes data symbols, a code division multiplexing (CDM) pilot sequence that is spread with a first channelization code, and a time division multiplexing (TDM) pilot sequence including a cyclic prefix, wherein the TDM pilot sequence is spread with a second channelization code; and

wherein the composite signal is received within a pre-defined portion of a time slot such that the CDM pilot sequence has non-cyclic properties;

wherein the TDM pilot sequence is composed such that the composite signal has a cyclic prefix time domain structure within the pre-defined portion of the time slot:

wherein the cyclic prefix includes a replicated portion of a base portion of the composite signal;

a processor, communicatively coupled to the receiver, configured to descramble the composite signal with a non-cyclic scrambling code, and to demodulate the composite signal to recover the data symbols based on the TDM pilot sequence or the CDM pilot sequence.
Claims 1, 8, 15  and 18:
A user equipment (UE) comprising:

a receiver; and
a processor; and
the receiver and the processor are configured to receive a signal in a time slot, wherein:
the signal includes a first reference signal, a second reference signal and first data scrambled using a data scrambling sequence and second data scrambled using the data scrambling sequence, the first scrambled data and the second scrambled data being transmitted using a same frequency;
the first reference signal and the second reference signal are not scrambled using the data scrambling sequence;

the second reference signal having a code sequence being a non-zero power of two in length; and
the second reference signal is time multiplexed with the data; and
the receive and the processor are configured to recover the data of the received signal using the first or second reference signal




US Patent 9,900,046  
Instant Application 17/409,289
Claim 1: 
A method performed by a base station (BS), the method comprising: 
generating, by the BS, a first pilot sequence, wherein the first pilot sequence  is a code division multiplexing (CDM) pilot sequence and is spread with a first channelization code;  generating, by the BS, a second pilot sequence, wherein the second pilot sequence is a plurality of time division multiplexing (TDM) pilot sequences including a cyclic prefix and is spread with a second channelization code;  
performing, by the BS, a scrambling operation on the first pilot sequence and the second pilot sequence during substantially overlapping plurality of time slots;  
transmitting, by the BS, data, the first pilot sequence and the second pilot sequence during the substantially overlapping plurality of time slots as a composite signal, 
wherein the composite signal is within a designated or pre-defined time region such that 
the first pilot sequence has non-cyclic properties over the designated or pre-defined time region;  wherein the second pilot sequence is composed such that the composite signal has a cyclic prefix time domain structure within the designated or pre-defined time region;  and 
wherein the cyclic prefix includes a replicated portion of a base portion of the composite signal
Claims 1, 8, 15  and 18:
A user equipment (UE) comprising:

a receiver; and
a processor; and
the receiver and the processor are configured to receive a signal in a time slot, wherein:
the signal includes a first reference signal, a second reference signal and first data scrambled using a data scrambling sequence and second data scrambled using the data scrambling sequence, the first scrambled data and the second scrambled data being transmitted using a same frequency;
the first reference signal and the second reference signal are not scrambled using the data scrambling sequence;

the second reference signal having a code sequence being a non-zero power of two in length; and
the second reference signal is time multiplexed with the data; and
the receive and the processor are configured to recover the data of the received signal using the first or second reference signal



Claim Rejections - 35 USC § 103
1.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

2.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


3.	Claim(s) 1, 3-8, 10-15, 17-18 and 20 is/are rejected under 35 U.S.C. 103(a) as being un-patentable over U.S. U.S. Pre-Grant Publication 2005/0281290 A1 to Khandekar et al. (hereinafter Khandekar) in view of U.S. Pre-Grant Publication US 2008/0101326 A1 to Zhang et al. (hereinafter Zhang) in view of WIPO publication WO 2007/008036 to Ihm et al. (hereinafter Ihm).  
.  
 	
 	As to claims 1, 8, 15 and 18, Khandekar discloses a user equipment (UE) comprising:
 	a receiver (Khandekar; Fig.5: 554); and
 	a processor (Khandekar; Fig.5: 570); and
 	the receiver and the processor are configured to receive a signal in a time slot (Khandekar; [0132] discloses a terminal receiving a signal from a base station. [0033]; Fig.2A; 2B shows and discloses signal is transmitted in a data frame (=time slot), wherein:
 	the signal includes a first reference signal, a second reference signal and data (Khandekar; Fig.2A and 2B shows frame which is being used for transmitting signal includes TDM Pilot 1 222  (=a first reference signal), TDM Pilot 2 224 (=a second reference signal) and Data 230) ;  
 	the second reference signal having a code sequence being a non-zero power of two in length (Khandekar; [0036] discloses TDM pilots are generated by applying the scrambling code to a sequence of all ones or all zeros means the second reference signal having a code sequence. [0042] discloses the length of the TDM pilot 2 is 512 (=29) chip. Here power of 2 is 9 which is non-zero; and
 	the second reference signal is time multiplexed with the data (Khandekar; Fig.2A shows data and TDM pilots are transmitted in a frame 210 means the second reference signal is time multiplexed with the data); and
 	the receive and the processor are configured to recover the data of the received signal using the first or second reference signal (Khandekar; [0132]-[0133] discloses of recovering data based on the TDM pilots).
 	Khandekar discloses of receiving a signal that includes data, but fails to disclose wherein data scrambled using a data scrambling sequence and the first reference signal and the second reference signal are not scrambled using the data scrambling sequence. However, Zhang discloses
 	receive a signal in a time slot of a radio frame having a plurality of time slots (Zhang; Fig.3, [0039] shows and discloses a frame 306 that includes plurality of slots (i.e 301, 302…..304)  wherein each slot includes data field 314 and pilot field 316)  
  	data scrambled using a data scrambling sequence (Zhang; [0027]; [0023] discloses of applying common scrambling code to a data code means data scrambled using a data scrambling sequence);
 	the first reference signal and the second reference signal are not scrambled using the data scrambling sequence (Zhang; [0045] discloses TDM synchronization code or pilot symbol are used in TDM pilots means common scrambling code (=data scrambling sequence) is not used)
 	It would have been obvious to one of ordinary skilled in the art to combine the teachings at the time of the invention. One would be motivated to combine the teachings in order to achieve higher receiver SNRs (Zhang; [0006]) 
 	Khandekar-Zhang discloses a signal includes a first reference signal, second reference signal and data, but fails to disclose wherein the first scrambling data and second scrambling data being transmitted using same frequency. However, Ihm discloses
 	the signal includes a first reference signal, a second reference signal and first data scrambled using a data scrambling sequence and second data scrambled using the data scrambling sequence, the first scrambled data and the second scrambled data being transmitted using a same frequency (Ihm; Fig.19; Page 67, lines 3-26 and Page 68, lines 1-19 of shows and discloses of sending first data sequence and second data sequence using same frequency time resource. Fig.5; Page 67, lines 3-26 and Page 68, lines 1-19 also discloses of sending pilot signals with the data signals) 
 	It would have been obvious to one of ordinary skilled in the art to combine the teachings at the time of the invention. One would be motivated to combine the teachings in order to use the limited resources in an effective way by transmitting plurality information in the same time-frequency resource.  
    
 	As to claims 3, 10, 17 and 20, the rejection of claim 1 as listed above is incorporated herein. In addition Khandekar -Zhang-Ihm discloses wherein the second reference signal is processed with a cyclic prefix (Khandekar; Fig.2B: 224 shows TDM pilot 2 includes a cyclic Prefix).

	As to claims 4 and 11, the rejection of claim 3 as listed above is incorporated herein. In addition Khandekar -Zhang-Ihm discloses wherein the cyclic prefix associated with the second reference signal is based on a portion of the second reference signal and has a duration based on a delay spread associated with a base station (Khandekar; Fig.2B: 224 shows TDM pilot 2 includes a cyclic Prefix. Abstract discloses delayed correction on received sample).

	As to claims 5 and 12, the rejection of claim 1 as listed above is incorporated herein. In addition Khandekar -Zhang-Ihm discloses wherein:
 		the receiver and the processor are configured to receive a second signal in a second time slot (Khandekar; Fig.3A shows plurality of frames in a time slot. TDM pilots and data included in the second frame corresponds to second signal), wherein:
 		the second signal includes a third reference signal, a fourth reference signal and second data scrambled using a second data scrambling sequence (Khandaker; Fig.2A and 2B shows plurality of TDM pilots in the second frame corresponds a third reference signal and fourth reference signal. Data included in the second frame corresponds to second data scrambled); and
 		the fourth reference signal is produced by a plurality of fragments of the fourth reference signal processed using a Fast Fourier Transform (FFT) based multiplexing on the plurality of fragments (Khandeker; Fig.2A shows TDM pilot could be fragmented into plurality of pilot sequences (i.e cyclic prefix, pilot 1 sequence, pilot 2 sequence etc). [0037] discloses four).

 		As to claims 6 and 13, the rejection of claim 1 as listed above is incorporated herein. In addition Khandekar -Zhang-Ihm discloses wherein the first reference signal and the second reference signal vary from time slot to time slot (Khandekar; Fig.2A and FIG.2B shows first reference signal and the second reference signal vary from time slot to time slot).

		As to claims 7 and 14, the rejection of claim 1 as listed above is incorporated herein. In addition Khandekar -Zhang-Ihm discloses wherein a transmission duration of the received signal varies from time slot to time slot (Khandekar; Fig.2A and FIG.2B shows transmission duration of the received signal (i.e duration of pilot 2 sequence is different at 2B than at FIG.2A)  vary from time slot to time slot).
 
4.	Claim(s) 2, 9, 16 and 19 is/are rejected under 35 U.S.C. 103(a) as being un-patentable over U.S. U.S. Pre-Grant Publication 2005/0281290 A1 to Khandekar et al. (hereinafter Khandekar) in view of U.S. Pre-Grant Publication US 2008/0101326 A1 to Zhang et al. (hereinafter Zhang) in view of WIPO publication WO 2007/008036 to Ihm et al. (hereinafter Ihm) in view of U.S. Pre-Grant Publication US 2009/0103497 A1 to Fernandez et al. (hereinafter Fernandez).  
  
 	As to claims 2, 9, 16 and 19,  Khandekar-Zhang-Ihm discloses of receiving reference signal, but fails to disclose wherein a first generation of UEs are configured to receive the first reference signal and a second generation of UEs are configured to receive the first reference signal and the second reference signal. However, Fernandez discloses 
  	wherein a first generation of UEs are configured to receive the first reference signal (Fernandez; Fig.3 shows user equipment (=1st generation UEs) are receiving CDM pilot only. With BRI CDM pilot could be first reference signal like TDM pilot 1) and a second generation of UEs are configured to receive the first reference signal and the second reference signal (Fernandez; Fig.7 shows user equipment (=2nd generation UEs) are receiving CDM pilot and TDM pilot means they are receiving first reference signal and second reference signal). 
 	It would have been obvious to one of ordinary skilled in the art to combine the teachings at the time of the invention. One would be motivated to combine the teachings in order to use the limited resources in an effective way. 





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAISAL CHOUDHURY whose telephone number is (571)270-3001. The examiner can normally be reached M-F 8AM-6P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on 5712723905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FAISAL CHOUDHURY/Primary Examiner, Art Unit 2478